       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 1
                                                   Filed 04/25/20   of 201 of 20
                                                                  Page



                               Affidavit of Mary Lou McDonough


       My name is Mary Lou McDonough. I am over 18 years of age and am competent to

testify. The following statements are made based upon my personal knowledge and my

knowledge as Director of the Prince George’s County, Maryland Department of Corrections

(DOC).

       I am the Director of the Prince George’s County Department of Corrections. I have held

this position since June 4, 2008. Prior to becoming Director of the County’s Department of

Corrections, I held the position of the Deputy Director, Bureau of Administration at the Prince

George’s County Department of Corrections for three years. Prior to working at the Department

of Corrections, I served as Deputy Director for the Prince George’s County Department of

Housing and Community Development (DHCD). Totally, I spent 25 years working in subsidized

and public housing; particularly with the elderly and Section 8 Rental Assistance recipients. My

education and training consist of a Bachelor of Science, with Majors in Sociology and Political

Science from the University of Maryland, College Park, Maryland and a Master of Public Policy

from the School of Public Policy at the University of Maryland, College Park, with a

concentration in Public Finance. I have had extensive training in Corrections Administration

through many classes, trainings and workshops sponsored by Correctional Professional

organizations including the American Correctional Association (ACA), the National Institute of

Corrections (NIC), the American Jail Association (AJA) and the Maryland Correctional

Administrators Association (MCAA). I participate in the Correctional Chiefs Committee of the

Metropolitan Washington Council of Government (MWCOG). I have served as Chair and Vice

Chair of this Committee.



                                                1
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 2
                                                   Filed 04/25/20   of 202 of 20
                                                                  Page



       Under normal circumstances, and prior to the onset of COVID 19, the County’s

Correctional Center contagious disease policy was in place and is attached to this Affidavit as

affidavit exhibit number 1. The policy has been constantly updated this year to reflect the

COVID-19 pandemic and health experts’ recommendations.

       I first became aware of the possible spread of a Coronavirus to the United States in

December 2019 and in January 2020 by watching, listening and reading reports in the press and

on-line. Knowing that a spread of any contagious disease in a Correctional Center could be

dangerous to both inmates and staff, I immediately began preparations to assist in our readiness

for potential introduction, spread and mitigation of COVID-19 in the County’s Correctional

Facility. As a result, I took the following actions:

       On February 6, 2020, the medical staff began a new and additional screening process for

all committed persons upon their arrival in Upper Marlboro Processing, which included the

completion of a check list asking about possible “flu-like” symptoms and checking the

temperatures. The questions included asking about recent travel outside of the Country. A Copy

of the check list used is included Dr. Asresahegn Declaration. Information about this new

process was brought to the attention of the Office of the County Executive during my monthly

briefing of Deputy Chief Administrative Officer for Public Safety (DCAO) Mark Magaw.

       At our regular February 2020 Monthly Medical Advisory Committee (MAC) meeting

with our Medical Administrator and Physician and Chiefs of DOC Divisions, additional planning

steps were taken to include reviewing, revising and updating our Infectious Control Policy. At

that time our current infectious disease policy had more to do with contamination from blood and

body fluids than it did with airborne illnesses, like COVID-19. The policy was reviewed and

changed to add more specifics in dealing with an airborne disease and has been continuously

                                                  2
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 3
                                                   Filed 04/25/20   of 203 of 20
                                                                  Page



changed regarding social distancing and crowd size and other recommendation by the Health

Department, the US Centers for Disease Control and Prevention (CDC) and the County Office

Emergency Management (OEM). Also, flu vaccine was only offered and available to staff in

October -December, but, since we wanted to be able to better distinguish flu from the

coronavirus, flu vaccine was offered free to staff in February and March. Health compromised

inmates were already receiving flu vaccine in our Medical Unit. Since COVID-19 testing was

not available in February and early March in the US, being able to rule out flu could possibly be

a help in diagnosis of COVID-19 cases. I also asked that our Airborne Infection Isolation

Rooms (AIIR) rooms be tested to make sure the negative pressure system was working in them.

I also asked Maintenance to finish any outstanding repairs, plumbing, electrical, etc. that may

have been needed in the Medical Unit. I asked about the cleaning that was being done by an

outside Contractor in the Medical unit and was it enough and being performed properly. I was

assured by our Medical Contractor that they were satisfied with cleaning protocol. I confirmed

that Physicals were being performed on time on all new inmates, within 14 days of arrival. The

Medical Administrator spoke highly of the Officers who were assigned to Sick Call and to the

Medical Unit and asked if Management could try to use the same Officers in Medical as much as

possible on the regular Officers days off. Management agreed to do that as much as possible

depending on schedules and leave usage.

       On March 3, 2020, I sent a memo to DOC Staff advising them of preliminary actions

being taken at the jail and reminding them to wash their hands regularly and often. We also

posted a Health Department flyer through the correctional facility describing how to best avoid

infectious disease by hand washing often, hand washing etiquette, coughing into the crook of




                                                3
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 4
                                                   Filed 04/25/20   of 204 of 20
                                                                  Page



your elbow and using tissues, which are then disposed of for any sneezes. We also reminded

staff to stay home if they felt sick and inmates to report and symptoms to staff.

       During early March, I attended many meetings, 3/3/20, Meeting with Prince George’s

County Full Cabinet, led by Chief Administrative Officer Major Riddick, 3/4/20, Meeting with

County Executive Angela Alsobrooks, Health Officer Dr. Ernest Carter and Heads of agencies

that could be strongly affected by the virus, i.e., Public Safety, Housing, Health and Public

Works, 3/5/20 participated in a community roundtable held by Congressman Steny H. Hoyer

(D-5th MD) and Congressman Anthony Brown (D-4th MD) representatives for Prince George’s

County and 3/9/20 Met with Corrections Physician, Medical Director, Chief of Nursing and

Corizon Corporate Officials to discuss plans and operations moving forward.,

       On March 12, 2020, I stopped our normal group Roll calls, usually held during the 15-

minute period prior to an 8-hour Shift start. Post assignments and information is now shared

individually with Officers by Command staff and through electronic measures.

       During this same time period, early March 2020, increased sanitation efforts began on all

Shifts; particularly in common areas. Sanitation in the facility is normally done by inmate work

crews supervised by Correctional Officers. These efforts are supplemented by a Contractional

Cleaning Company in the Medical Unit and in staff offices. We provided additional disinfectant

cleaners and wipes and paper towels to all inmates and staff. Copies of inventories, orders, and

invoices for additional cleaning supplies are attached. These additional supplies of disinfectant

wipes and diluted bleach and paper towels were made available in Housing Units for Officers

and inmates for use on surfaces and equipment, including telephones, doors, door handles and

knobs, electronic equipment, tables, seating areas and all other frequently touched surfaces. On

March 18, 2020, additional personal bars of soap were provided to detainees at arrival in

                                                 4
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 5
                                                   Filed 04/25/20   of 205 of 20
                                                                  Page



Processing for their individual use. Soap was and is distributed FREE OF CHARGE to all

detainees in accordance with the later published recommendation of the Centers for Disease

Control (CDC) which states that Correctional Agencies stock “liquid soap when possible, if bar

soap must be used, ensure that it does not irritate the skin and thereby discourage frequent hand

washing”. Our agency finds that “bar” soap is more convenient for detainees to use because it is

readily available, can be easily kept with a detainee and does not create the environmental waste

and potential for abuse as contraband that liquid soap containers (pumps) may contribute. On

April 9, 2020, Officers were reminded to distribute soap freely within the Housing Units to

anyone needing or requesting it, and Zone Commanders were instructed to continually monitor

and ensure that there were bars of soap available in the Housing Units for consistent distribution.

       We have chosen not to use alcohol-based hand sanitizer within proximity of detainees

because of the potential for abuse. We have previously had inmates abuse alcohol-based hand

sanitizer by drinking it for the alcohol content, which previously caused the admittance of two

inmates to the hospital, one who remained in the ICU in critical condition and resulted in the

possibility of permanent organ damage. This option is in accordance with CDC guidance which

recommends the use of alcohol-based hand sanitizer if soap and water are not available,

(emphasis added).

       Our Housing units are not dormitory style, which may require up to 12 individuals to

share bathrooms and sinks as may be seen in other jurisdictions. In our facility, detainees are

housed in cells, which are situated around a common day room area. Each cell has its own toilet

and sink and holds no more than two occupants, many detainees are single celled and have a

private sink and toilet. The common area also contains a Kitchenette area with a sink and

running water.

                                                 5
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 6
                                                   Filed 04/25/20   of 206 of 20
                                                                  Page



       In early March, we met with our food and medical contractors to make sure that their

inventories of food and medical supplies were enough for a longer than usual time period in case

there were future delays in deliveries.

       In mid-March, I met with our Administrative Judges from both Circuit Court and District

Court to review both their and our Continuity of Operations Plans (COOP) and test our capacity

to hold hearings remotely. We also set up and reviewed existing procedures to provide remote

access to detainees by Attorneys, particularly Public Defenders. The Office of Public Defender

(ODP) was involved in the development of these procedures. At this time our Average Daily

Population (ADP) was over 700 so we began additional daily reviews of our current detainees to

explore the possible release to Home Detention or on pre-trial release of additional individuals.

We have worked closely with both the OPD and the States Attorney’s Office (SAO) to reduce

our ADP. During this time period, I had often and regular telephone conversations with Keith

Lotridge, Public Defender for Prince George’s County, about the possibility of getting inmates

released from jail. I asked him about any inmates that he may know of that had serious health

issues and asked them to please work on getting these released. I brought to his attention Inmate

Chun Oh, who is a 74-year-old female, who I was concerned about. I knew that although she is

charged with Murder, I didn’t believe her to be a danger to herself or others nor a flight risk. He

replied that he didn’t believe that she had anywhere else to go. She is still in our custody. Our

ADP was routinely in the high 1400’s or over in 2008, when I became Director and instituted

many programs and processes to release pre-trial individuals. I am a strong believer in criminal

justice reform in Maryland and have worked on it with the Governor’s Office and the State

legislature. Since early March 2020, these efforts have lowered our ADP by more than 20%.

Our population on March 1, 2020 was 706 and our population on April 24, 2020 was 560. On


                                                 6
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 7
                                                   Filed 04/25/20   of 207 of 20
                                                                  Page



many days in the past two months, our number of releases is substantially more than our intakes.

(ADP Reports for March and April 2020)

   During the rest of March, these additional steps were taken to prepare for the

potential/possible introduction of COVID-19 in the correctional facility.


      I held a Town Hall style meeting for staff with our Physician to discuss COVID-19
       preparation and policies and to respond to questions. Session was videotaped and shared
       with all staff to include staff on all three Shifts. 3/12/20


      Reviewed minimum staffing needs in all Divisions; including Security 3/13/20

      Remind Security Staff temporarily assigned outside of Security that they may be needed
       to work Security Post and to be prepared to have their Post changed 3/13/20

      Ready Cots and Linens for Staff sleep-overs if necessary 3/13/20
      Push Office of Central Services (OCS) to open all closed cells in Housing Units
       identified as Consolidation Units - to stay open in case of outbreak, particularly HU 14,
       15, 16 & 17, throughout February & March, continuing into April

      Identified Units as “infirmary Units” if sick population is too large to be contained in
       Medical Unit (HU 6 Males & HU 2 Females)

      Make sure all 12 Airborne Infection Isolation Room (AIIR), or negative pressure cells,
       are working and ready. 1 remains out of service because of major plumbing issue and
       back-ordered parts.

      Identify Civilian Staff who may be able to work from Home – week of March 16th

      Ensure Staff who may work from home have access to County network from their homes
       via County laptops Week of March 16th

      Identify minimum Sworn Staff needed to run the Jail – Week of March 16th

      Identify Civilian Staff who could be excused from Work., Administrative Leave –
       3/20/20



                                                 7
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 8
                                                   Filed 04/25/20   of 208 of 20
                                                                  Page



      All civilian staff eligible for Teleworking were assigned to Telework- 3/25

      Talk to Office of the Sheriff and the Prince George’s Police Department (PGPD) about
       possible need for staffing following posts, in the case that a high percentage of our
       Security Staff are ill or quarantined at home – Gate, Reception, Transportation and
       Perimeter Done Mid-March
           o Met with Sheriff Deputy to walk through action Post Duties of Perimeter (K-9)
               and Gate – April 7

      Talk to Prince George’s Fire/EMT about inmate transport requirements for staff (follow
       along if arrestee/inmate is restrained) Policy in place for COVID-19 patients - Done Mid-
       March

      Command staff, along with Medical Staff visited every Housing Unit to inform inmates
       on COVID-19 preparedness and to explain to inmates how to social distance and the
       importance of cleaning area and washing hands 3/06/20

      Additional Soap was purchased, stocked and distributed as needed (4,500 bars) for
       inmate use, so that inmates may have enough soap to use for showering and washing
       hands. 3/18/20



   On March 23, 2020, the CDC finally issued its Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities. Keep in mind

that all the above had already been done in the Prince George’s County DOC. I reviewed the

Guidance to see what, if anything I/we, could be doing to prevent and prepare for the potential

introduction of COVID-19 in the facility.

   Under the topic of Communication and Coordination, the guidance recommends identifying

points of contact with our public health department. Beginning Monday, March 16 and almost

every day since, I have personally been in contact with Dr. Ernest Carter, Health Officer for

Prince George’s County and/or Angela Crankfield-Edmond, Chief, Infectious Diseases at the

County Health Department for advice and recommendations on COVID-19 and its affect on the


                                                8
       Case 8:20-cv-01028-PX
  Case 8:20-cv-01028-PX      Document
                         Document       90-2 Filed 05/27/20
                                  29-3 *SEALED*              Page 9
                                                   Filed 04/25/20   of 209 of 20
                                                                  Page



Jail, our inmates and our staff as well as the County community at-large. Together, our Health

Provider our Public Information Officer and I created and tested our plan to disseminate critical

information to detained/incarcerated persons, staff, contractors, vendors and visitors as the

pandemic has progressed. Through my participation in the Maryland Correctional Administrator

Association (MCAA) (I am a Former President, Vice-President and current Executive Board

Member.) I have communicated regularly with other Maryland local Correctional facilities to

share information, including disease surveillance and staff absenteeism patterns. With the

Assistance of Judge Barbera, Chief Judge on the Maryland Court of Appeals and Judge

Morrissey, Chief Judge District Court of Maryland, the local jails in the State of Maryland

working with the State prison system have put a plan in place to prevent inmates from being

transferred between facilities in Maryland during the COVID-19 outbreak by allowing local

judges to hold hearings on cases outside of their normal geographic locations.

   We had already reviewed our existing infectious disease policy, all hazard and disaster plans

and have been continuously revising them for COVID-19. Because we are fortunate enough to

have a full medical unit within our facility; including 12 Airborne Infection Isolation Rooms

(AIIR), a Female ward (6 bed) and a Male Ward (10 bed), plus examination space, a dental

room, a pharmacy and full time 24/7 staffing by medical professionals we were able to plan for

how suspected and COVID-19 cases are isolated, evaluated and tested and provided all necessary

medical care. Our Medical Director and Physician are providing information on the care and

treatment of inmates under separate affidavits.

   We are one of only three local jails in the state with a full Medical Unit of this size and

capacity. We have the equivalency of forty full time positions staffing our Medical Unit,

including a full time Physician, a full time Psychologist, 4 Licensed Clinical Social Workers

                                                  9
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 10
                                                  Filed 04/25/20    of 20
                                                                 Page  10 of 20



(LCSW), a 30 hour per week Psychiatrist and a part time Mental Health practitioner and over 20

full time nurses.

   As previously stated, we had already coordinated with local law enforcement and Court

Officials and are using alternatives to in-court appearances and have worked with the SAO and

OPD to reduce our inmate population. Our rated capacity is 1524, but we have two full housing

units (96 cells, 48 in each HU) and two half units (48 cells, 24 in each HU) off-line for

renovation, reducing our capacity by almost 300 occupants. Our inmate population as of April

23 was 570.

   We posted Health Department signage concerning COVID-19 symptoms and hand hygiene

throughout the facility, including areas frequented by inmates in English, Spanish and

pictograms (for the illiterate). We have updated the signage continuously as new information

about the virus has emerged, always using CDC or Health Department signage in English,

Spanish and pictograms. (Copies attached)

   We reviewed our sick leave policies and worked with the County’s Office of Human

Resources (OHR) on Sick, Health and Safety Leave, a new type of leave developed for COVID-

19 related absences. We have encouraged and commanded sick employees to stay at home. We

have planned for staff absences and allowed many more staff to telework. Snce we wer able to

return many sworn staff members to Security positions from temporarility closed programs, we

have maintained the staff necessary to staff the jail, even with staff absences.

   We have ensured stock of hygiene supplies, cleaning supplies, PPE and medical supplies are

available and restocked as necessary. (Invoices attached.) We exceeded the CDC

recommendations by issuing N-95 masks to all staff starting on March 30, 2020. We replace the


                                                 10
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 11
                                                  Filed 04/25/20    of 20
                                                                 Page  11 of 20



masks as needed and will have replaced all of them at least two additional times as of April 27,

2020, We also distributed a video and written instructions on how to use the masks and how to

care for them, going as far as giving every staff member a paper bag to store their masks in when

not in use. We mandated the use of masks in the facility on April 7, 2020. We issued surgical

masks to all inmates on April 5th & 6th, 2020 and require them to wear them when outside of

their cells. We also issued paper bags to inmates to store their masks while in their cells and

explained how to don and doff the masks safely.

    We are performing all prevention practices as outlined in the CDC Guidance; including

performing pre-intake screening and temperature checks, which began on January 29, 2020. In

early April 2020, we began masking ALL arrestees upon arrival to the facility, if they were not

masked by Law Enforcement already. We began taking temperatures and asking about other

symptoms on March 17th of all individuals, including arrestees, detainees, staff, police officers,

attorneys and arrestees entering the facility.

    We have implemented social distancing strategies to increase the physical space between

inmates in a variety of ways and changed them to reflect the changes in guidance from the CDC

and the Governor and the County Executive. We have also limited group sizes, starting with no

larger than 50, then 30 and finally to groups of no more than 10. This has not been easy within

the confines of our facility.

    We stopped all visiting, except for legal visits, and stopped volunteers from entering the

building on March 13, 2020. Detainees were informed that because we were stopping visiting for

their protection and for the protection of our staff and that we made arrangements with our

inmate phone provider to allow each inmate to make three free 10-minute phone calls to their

family and friends each day. This is more free calls than any other jail or prison in Maryland,

                                                 11
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 12
                                                  Filed 04/25/20    of 20
                                                                 Page  12 of 20



where two free calls per week is the average being offered. Inmate calls to Attorneys were free

prior to the COVID-19 crisis and remain free today. Since the “normal” phone numbers of many

law firms are not currently not being answered because the Attorneys are working from home,

we have made special arrangements to enable free calls to alternate numbers provided by

Attorneys. This is especially true of the Office of Public Defender (OPD), who represents most

of our inmates. The OPD has provided us with a complete listing of additional phone numbers to

add to the free Attorney call listings. Attorneys may still visit their clients, but for the protection

of our inmates we ask them to use a non-contact visiting booth. If the Attorney needs to pass

paper to the client or collect signatures from their client, they may give the paperwork to a

Correctional Officer who will take the paperwork to the inmate and allow them to read it or sign

it in front of the Attorney and return it to the Attorney as needed. We are still providing notary

services to our inmates.


    On April 6, 2020, after consultation with Dr. Ernest Carter, Prince George’s County Health

Officer, and Angela Crankfield-Edmond, Prince George’s County Chief, Infectious Diseases,

Dr. Meskerem, Physician at the Correctional Center and my Command Staff, I decided to change

the number of inmates allowed out of their cells at one time to ensure social distancing.

We are a Direct Supervision Facility. Direct Supervision combines two key elements—

the physical design of a jail and an inmate management strategy—to significantly reduce the

problem inmate behavior commonly seen in jails.

Direct Supervision jails focus on actively managing inmate behavior to produce a jail that is safe




                                                   12
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 13
                                                  Filed 04/25/20    of 20
                                                                 Page  13 of 20



and secure for inmates, staff, and visitors. Correctional Officers and Civilian staff interact and

communicate continuously with inmates in housing units, actively supervising them to identify

problems in their early stages. They use basic management techniques to prevent negative

behavior and encourage positive behavior. Staff assume control of the jail and establish a

professional supervisory relationship with inmates. There are no physical barriers separating staff

and inmates in the housing units.The design of the jail supports the management of inmate

behavior by reducing physical barriers that impede staff/inmate interaction, by insuring there are

clear sight lines into all areas of the housing units, and by incorporating design elements,

fixtures, and furnishings that promote positive inmate behavior.


       All services, including medicine, meals, spiritual and educational services, library etc. are

normally brought to the inmate in their housing unit. All but our smallest housing units have

their own recreation yards available only to the inmates in that housing unit. Our two open

smaller size units share a recreation yard with another small size unit. These units take turns

using the recreation yard..

       Usually, Pre-COVID-19, inmates spent most of their day not locked down. They were

only locked down during Shift Change which happens 3 times every 24 hours, and Count, which

takes place immediately after Shift Change and overnight, starting at 2200 hours through 700

hours and half the unit, either upstairs or downstairs were locked in while the other half ate and

cleaned up following their meals. They also spent many hours going to Court, participating in

Programs and Groups and working throughout the facility. All of these activities are now

stopped.




                                                 13
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 14
                                                  Filed 04/25/20    of 20
                                                                 Page  14 of 20



       Since the common room is not big enough for all the inmates to share the space and

remain 6 feet apart from others, we have changed our practice to ensure proper social distancing

to only allowing 10 inmates out of their cells at a time. This means that 140 inmates throughout

the 14 currently occupied housing units are out of their cells most hours of the day, in groups of

10. Currently Housing Unit 1, which is our Female Unit has 18 occupants. These inmates are

out their cells every other hour of the day. In more crowded Units, like HU 17, which had 69

inmates on April 24th; inmates may be only out of their cells for approximately 3 hours per day.

When inmates are out of their cells, they are sharing the common space with the same 10 inmates

as much as possible. They can shower, make phone calls, watch television, read the newspaper

or go outside in the unit’s recreation yard. Televisions can be tuned to any station that is

provided, including news stations and copies of The Washington Post newspaper is provided to

every Housing Unit every day for inmate use. Extra reading materials and work packets were

added to the units for use since so many other activities are not taking place.

       We encourage inmates to maintain spacing of at least 6 feet apart and are only allowing

usage to every other telephone to help ensure this spacing. There are 10 to 12 inmate phones in

every large housing unit, but they are fastened to the walls 2 – 2 ½ feet apart. Housing Units 11

A and 11B which are half the size of the other Units have 8 phones and much smaller

populations. 11A is our Juvenile Unit and has only 9 occupants as of April 24, 2020 and HU11B

which is our Special Needs Unit had 18 occupants on April 24, 2020.

       By only allowing usage of every other phone, we have done our best to keep the callers 6

feet away from the next caller and because only 10 inmates are out at a time do a variety of

things, social distancing is maintained as much as physically possible. Initially, we tried taping




                                                 14
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 15
                                                  Filed 04/25/20    of 20
                                                                 Page  15 of 20



off every other phone, but found that the inmates would tear the tape away and use the phone

anyway.

       Meals are served to the inmates in their cells. Units with smaller populations have more

space to single cell inmates. A cell that is single celled means that only one occupant is assigned

to a cell that can be used for two occupants, using bunk beds. In cells with two occupants, we

encourage inmates to sleep on their bunk beds head to foot to assist with the 6-foot distancing.

       We have provided up-to-date information on COVID-19 to inmates in both written, see

flyers and oral form. Inmates also have access to daily newspapers and television news. They

have been encouraged to report COVID-19 symptoms to staff as the first sign of illness. As

recommended by our Health Department, Nurses visit all inmates and staff in housing units who

may have shared space with a positive COVID-19 patient twice every day and talk about

possible symptoms and check temperatures.

       To promote family unification and mental health, when we discontinued family and

friend visitation in the facility, we negotiated with our inmate phone provider to allow every

inmate to make three “free” 10-minute phone calls per day. Additional phone calls may also be

made at regular cost.

       On March 30, 2020 at approximately 1500 hours inmate work details outside of Housing

Units were suspended. Staff immediately began performing all work normally done by inmates.

This includes meal preparation, distribution and clean-up, sanitation in all common areas trash

collection, laundry collections, washing and drying and folding all inmate clothes and linens,

distribution of clean laundry, commissary receiving and delivery, landscaping maintenance

including outside trash removal and general grounds sanitation duties.


                                                15
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 16
                                                  Filed 04/25/20    of 20
                                                                 Page  16 of 20



       On April 1, 2020, all inmate movement outside of their Housing Units, except for

medical purposes, was stopped from within the facility. This has helped with contact tracing and

preventing inmate exposure to additional asymptomatic individuals. Inmates are only allowed to

move from their assigned housing unit for medical purposes. If an inmate is escorted to the

Medical Unit they are masked and kept 6-feet away from staff and other inmates. Unlike in many

penal facilities in the Country, in Prince George’s County, inmates are never allowed to travel

anywhere in the facility outside of their housing unit unless they are escorted by staff.

       Unfortunately, we do not have the means to do electronic visiting as of now. It is cost

prohibitive, unless the inmate’s family pay the fees associated with it and that is a burden we

have not wanted to place on families.

       We have implemented alternative work arrangements, usually tele-working from home,

for all non-essential employees.

       We have suspended transfers of inmates to and from other jurisdictions as much as

possible. If the transfer is absolutely required, we have a transfer alert package that is sent from

our Medical Services to the Medical Services of the receiving agency prior to the transfer to

allow the receiving agency to prepare for any possible medical conditions that the detained

person may have. We also ask for a transfer Alert including all medical information from any

agency transporting inmates to the County.

       On March 19, 2020 we set up new procedures for our Initial Housing Units for new

intakes. These include keeping inmates in Initial Housing for a minimum of 14 days. A full

Physical is completed on every inmate within the first 14 days of their incarceration as required

by Maryland Correctional Standards Commission. This physical must be completed prior to any


                                                 16
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 17
                                                  Filed 04/25/20    of 20
                                                                 Page  17 of 20



inmates leaving initial housing. While in the Initial Housing Units the Medical staff monitors the

inmate’s health twice daily for COVID-19 symptoms and by taking temperatures. Inmates are

fed within their cells. Inmate Sanitation Crew cleans and disinfects all hard surfaces twice daily.

Inmates are provided with cleaning supplies and encouraged to clean their cells. (See

Housekeeping Policy) Inmates are encouraged to sleep head to foot on the bunkbeds in the cells.

If standing in line for medication, health monitoring and feeding they must stand at least 6 feet

apart. If a detainee complains of symptoms or seems sick to the Officer, Medical is contacted

immediately. When out of their cells, inmates must wear their masks. Inmates are encouraged

to change their clothes and shower regularly. Inmates are encouraged to send their dirty clothes

to the laundry and exchanged for clean clothes on a regular basis.

       Twice in April 2020, an outside cleaning company has been brought into the jail to deep

clean the common areas in all housing units, the medical unit, lobby areas and Officers Dining

Room. This process will continue throughout the pandemic and is being done to supplement the

regular housekeeping activities and increased cleaning that is encouraged and being done by staff

in the kitchen and offices. Diluted bleach spray, Spray 9 and paper towels, as well as the normal

mops, and brooms are provided in the housing units for use by inmates and staff. Inmates are

provided with cleaning supplies and strongly encouraged to clean their cells daily if not more

often. Disinfecting wipes and or diluted bleach in a spray bottle and paper towels are available

for inmates to use to clean the telephones between usage. The Medical Unit always uses an

outside cleaning company to clean and disinfect the AIIR rooms between usage and provides

inmates with cleaning supplies to augment the professional services.

       Each inmate receives a medical screening examination, which includes blood pressure,

temperature and tuberculosis test upon initial entry to the facility. Within fourteen days they

                                                17
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 18
                                                  Filed 04/25/20    of 20
                                                                 Page  18 of 20



receive a full physical with either a Physician or a Physician’s Assistant. If inmates are

diagnosed with a chronic disease, like hypertension, diabetes or heart disease, they are enrolled

in a chronic care clinic in which they will see medical professions regularly during their stay in

the jail.

            Normally, pre-COVID-19, if an inmate was feeling unwell, they may request to see a

medical professional by completing a sick call request slip. It is our normal process to charge

four dollars for a sick call visit for the initial visit. If the inmate needs to see a doctor for a

follow-up visit for the same issue, or if the doctor requests to see the inmate there is no charge

for the visit. Indigent inmates are always treated without charge. Part of the reason that there is

a charge to the inmate is to attempt to eliminate unnecessary visits that strain the system and

could possibly allow contact with other inmates that the Court has ordered to keep separate.

Unfortunately, some inmates try to “work the system” in this way.

            We have not charged inmates for visits relating to COVID-19. This information may not

have been shared with our entire inmate population but will be shared with them on April 27,

2020. Inmates are never charged when a medical professional or staff member make the referral,

for example after a fight, accident, emergency or when a staff member thinks that the inmate

may be unwell because of actions or symptoms. The inmate handbook clearly states that there is

no fee for emergency medical services, and my interpretation of that includes all COVID-19

related visits and care.

            As of April 24, 2020, we have had 18 inmates who have tested positive for COVID-19

since the first case on March 30, 2020. Currently no test results are pending. All 18 have

relatively minor cases of the virus. Nine of them have completely recovered and have returned to

their Housing Units after spending at least 14 days without symptoms in medical isolation. No

                                                   18
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 19
                                                  Filed 04/25/20    of 20
                                                                 Page  19 of 20



cases have been acute or required hospitalization. We have not seen a surge in cases or an

exponential increase in numbers. I believe that this is true partly because of the care and

attention we have given to preparation and mitigation of the virus.

       Twenty-eight (28) staff members have tested positive for COVID-19, 25 Officers and 3

Civilians. Nine of the staff members have fully recovered and returned to work. Several more

staff are expected to be cleared by their doctors to return to work in the next week. In

consultation with the Health Department we have asked staff to be symptom free for a minimum

of fourteen days, prior to returning to work. The CDC guideline recommends symptom free for

seven days. No one has been acutely ill. After the first case of COVID-19 was identified in the

Jail on March 30, 2020, I sent a memo to all staff explaining what had happened and how our

actions would now turn from preparation to mitigation. I also videotaped a message to staff on

the same topic, urging them to take additional precautions. Communications staff in the Office of

the County Executive issued a press release when the first case was diagnosed and has been

completely transparent with the press about the virus and the jail.

       I believe that under my leadership the Prince George’s County Department of Corrections

prepared for the potential introduction, spread and mitigation of COVID-19 in our facility to the

best of its ability. The health and safety of the inmates under my custody and the staff under my

responsibility is of great importance to me. I believe that we have done everything that we were

capable of to prepare and respond to this unprecedented health event.




…………




                                                19
      Case 8:20-cv-01028-PX
 Case 8:20-cv-01028-PX      Document
                        Document       90-2 Filed 05/27/20
                                 29-3 *SEALED*              Page 20
                                                  Filed 04/25/20    of 20
                                                                 Page  20 of 20




I SOLEMNLY SWEAR AND AFFIRM UNDER THE PENALTIES OF PERJURY THAT
THE FOREGOING STATEMENTS ARE TRUE AND BASED UPON MY PERSONAL
KNOWLEDGE AND THE KNOWLEDGE OF THE COUNTY CORRECTIONAL
FACILITY.




                                                 April 25, 2020
Mary Lou McDonough                               Date




                                       20
